Citation Nr: 1805831	
Decision Date: 01/30/18    Archive Date: 02/07/18

DOCKET NO.  14-21 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for obsessive compulsive disorder (OCD).


REPRESENTATION

Appellant represented by:	Matthew I. Wilcut, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Staskowski, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to November 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016 a videoconference hearing was held before the undersigned; a transcript is in the record.  [In November 2017 the Veteran appointed a new attorney-representative.] 

The issue of service connection for OCD on de novo review is being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 2003 rating decision denied service connection for OCD on the basis that such disability pre-existed service and was not aggravated therein.

2.  Evidence received since January 2003 includes a private medical opinion indicating that the Veteran's OCD was worsened by service; relates to an unestablished fact necessary to substantiate the claim of service connection for OCD; and raises a reasonable possibility of substantiating such claim.


CONCLUSION OF LAW

New and Material evidence has been received, and the claim of service connection for OCD may be reopened.  38 U.S.C. § 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, inasmuch as this decision grants that portion of the appeal that is addressed on the merits, there is no reason to belabor the impact of the VCAA on the matter; any duty to assist omission is harmless at this point.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C. § 7105.  However, a claim on which there is a prior final denial decision may be reopened and reconsidered if new and material evidence is received.  38 U.S.C. 
§ 5108.

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  CAVC interpreted the language of 38 C.F.R. § 3.156 (a) as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection for OCD was previously denied on the basis that such disability pre-existed, and was not worsened by, his service.  Accordingly, for evidence to relate to an unestablished fact necessary to substantiate the claim, and be new and material, it would either have to show that the Veteran's OCD did not pre-exist service or that it worsened therein beyond its natural progression.  Evidence added to the record since January 2003 includes a June 2014 private medical opinion that the Veteran's OCD was triggered by service, and an August 2016 private opinion by a licensed clinical social worker that opines that it is at least as likely as not that the Veteran's OCD was worsened due to service.  Such evidence directly addresses the basis for the prior denial of this claim; pertains to an unestablished fact necessary to substantiate the claim; and, considering that the Veteran received treatment in service to which a current disability may be attributed, and particularly in light of the "low threshold" standard for reopening endorsed by the Court in Shade, raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the additional evidence received is both new and material and that the claim of service connection for OCD may be reopened.

De novo consideration of the claim is discussed in the remand below.


ORDER

The appeal to reopen a claim of service connection for OCD is granted.


REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran.  Initially, the Veteran's medical records in the claims file have not been updated since September 2016; available records show that he receives ongoing treatment for OCD.  Updated (since then) records of his evaluations and treatment for psychiatric disability may contain pertinent information, and should be secured.  

Additionally, the record reflects that the Veteran receives Social Security Administration (SSA) disability benefits.  An April 2004 SSA letter requested VA records in connection with the SSA claim.  A May 2007 North Carolina Division of Vocational Rehabilitation Services application notes that the Veteran was receiving SSA benefits.  A review of the record did not find any SSA records associated (and no indication that such records were sought).  SSA records are constructively of record, and the Board is obligated to obtain them when there is a reasonable possibility that they could help the appellant substantiate a claim for VA benefits.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  The Board is unable to find that SSA records would not be relevant. 

On November 2012 VA examination the consulting provider opined that the Veteran's OCD had its origin prior to service and that OCD was not "caused by nor had its origin during his period of military service.  However, that opinion did not address whether OCD was aggravated during service, and is therefore inadequate for rating purposes.  In June 2014 correspondence a private physician opined (without including rationale) that it was "highly probable that his condition was triggered during his time in service".  And in August 2016 correspondence a private licensed clinical social worker opined (also without rationale) that it was at least as likely as not that the Veteran's current OCD was directly connected to his time in service, and was worsened due to service.  While these private opinions are sufficient to reopen this claim, the lack of supporting rationale makes them inadequate for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Accordingly, development for an addendum opinion is necessary.

The case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for psychiatric disability since September 2016, and authorizations for VA to secure records of any private evaluations and treatment.  The AOJ should secure complete clinical records (any not already associated with the record) of such evaluations and treatment.

2.  The AOJ should secure from the SSA their determination on the Veteran's claim for SSA disability benefits and copies of the complete medical records considered in connection with such determination.  If such records are unavailable, it should be so noted in the record, with explanation (e.g., that the records were not created, or have been lost or destroyed).

3.  The AOJ should then forward the Veteran's record to a psychiatrist or psychologist for review and an advisory medical opinion regarding the likely etiology of his OCD.  The Veteran's record (to include this remand and all postservice treatment records) must be reviewed by the consulting provider.  Upon review of the record, the examiner should provide an opinion that responds to the following:

(a)  Please identify when the Veteran's OCD was first manifested (as shown by the evidentiary record), i.e., was it (i) prior to, (ii) during, or (iii) subsequent to his active duty service?.  

(b)  If OCD was manifested during the Veteran's active duty service, is there evidence in the record which renders it undebatable from a medical standpoint that it pre-existed his military service?  If so, please identify such evidence.

(c)  If the OCD is shown by clear and unmistakable evidence to have pre-existed the Veteran's service, is there also evidence in the record that renders it undebatable, from a medical standpoint, that the OCD was not aggravated by service (i.e., that it did not increase in severity beyond natural progression therein?  
(d)  If the OCD is determined to have first been manifested after service, is it at least as likely as not (a 50 percent or better probability) that it was incurred in service?

The examiner must include rationale with all opinions, to specifically include comment on the opinions already in the record (Specifically, reconcile any conclusions with the private opinions provided in June 2014 that his OCD was "triggered" during service and in August 2016 that it at least as likely as not was worsened by service).  If the opinion indicates that any increase in severity of OCD during service was due to "natural progression", please cite to factual data and medical literature that support such conclusion.

4.  The AOJ should then review the record, and readjudicate this claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


